Case 1:18-cv-07978-ALC Document 32-3 Filed 05/15/19 Page 1 of 7




                     (;+,%,7&
         Case 1:18-cv-07978-ALC Document 32-3 Filed 05/15/19 Page 2 of 7



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


TNB USA INC.,

                                  Plaintiff,
                                                             No. 18 Civ. 7978 (ALC)
                             v.

FEDERAL RESERVE BANK OF NEW YORK,

                                  Defendant.


                         PLAINTIFF’S FIRST INTERROGATORIES

        Under Rules 26 and 33 of the Federal Rules of Civil Procedure (“FRCP”) and Local Civil

Rule 33.3, Plaintiff TNB USA Inc. (“TNB”) requests that, within thirty days of service,

Defendant Federal Reserve Bank of New York (“FRBNY”), subject to all applicable rules,

definitions, and instructions, answer the following interrogatories.

                                               Definitions

        1.      “Action” means the lawsuit captioned above.

        2.      “Accuity” means Accuity Inc., including but not limited to its officers, directors,

employees, partners, subsidiaries, affiliates, counsel, agents, or designees.

        3.      “Amicus Brief” means Exhibit A to the Declaration of Yvonne F. Mizusawa in

Support of Motion for Leave to File a Brief as Amicus Curiae (Mar. 25, 2019), ECF No. 23-2,

filed in this Action.

        4.      “ANPR” means the Advance Notice of Proposed Rulemaking captioned

Regulation D: Reserve Requirements of Depository Institutions, 84 Fed. Reg. 8829 (proposed

Mar. 12, 2019) (to be codified at 12 C.F.R. pt. 240).
         Case 1:18-cv-07978-ALC Document 32-3 Filed 05/15/19 Page 3 of 7



        5.      “Board” means the Board of Governors of the Federal Reserve System, including

but not limited to its governors, officers, directors, employees, members, partners, subsidiaries,

sub-agencies, affiliates, counsel, agents, or designees.

        6.      “Communication(s)” has the same meaning as Local Civil Rule 26.3(c)(1).

        7.      “Concerning” has the same meaning as Local Civil Rule 26.3(c)(7).

        8.      “CTDoB” means the Connecticut Department of Banking, including but not

limited to its officers, directors, employees, members, partners, subsidiaries, sub-agencies,

affiliates, counsel, agents, or designees.

        9.      “Defendant,” “FRBNY,” “you,” and “your” have the same meaning as Local Civil

Rule 26.3(c)(5).

        10.     “Document(s)” has the same meaning as Local Civil Rule 26.3(c)(2).

        11.     “Identify” with respect to a person has the same meaning as Local Civil Rule

26.3(c)(3).

        12.     “Identify” with respect to a document has the same meaning as Local Civil Rule

26.3(c)(4).

        13.     “Master Account” has the same meaning as in your Motion to Dismiss Brief and

Reply and the Amicus Brief.

        14.     “Motion to Dismiss Brief” means the Memorandum of Law in Support of

Defendant Federal Reserve Bank of New York’s Motion to Dismiss (Mar. 8, 2019), ECF No. 21,

filed in this Action.

        15.     “Motion to Dismiss Reply” means the Reply in Further Support of Defendant

Federal Reserve Bank of New York’s Motion to Dismiss (Apr. 12, 2019), ECF No. 28, filed in

this Action.




                                                -2-
        Case 1:18-cv-07978-ALC Document 32-3 Filed 05/15/19 Page 4 of 7



       16.     “Person(s)” has the same meaning as Local Civil Rule 26.3(c)(6).

       17.     “Plaintiff” and “TNB” have the same meaning as Local Civil Rule 26.3(c)(5).

       18.     The present tense must be construed to include the past tense and vice versa.

       19.     Use the rules of construction required by Local Civil Rule 26.3(d).

                                          Instructions

       1.      Answer each interrogatory separately and fully in writing under oath based on the

information in your possession, custody, or control.

       2.      Serve your answers to these interrogatories on the undersigned counsel at Dewey

Pegno & Kramarsky LLP, 777 Third Avenue – 37th Floor, New York, New York 10017.

       3.      If you object to any interrogatory, in whole or in part, because you contend the

answer reflects or would reveal the substance of a privileged communication, identify:

               a.     the nature of the privilege claimed;

               c.     the person who made the communication, whether oral or in writing;

               d.     if the communication was oral, all persons present while the
                      communication was made;

               e.     if the communication was written, the author, addressees, and any other
                      recipients;

               f.     the relationship of the author of the communication to each recipient;

               g.     the relationship of all persons present to the person who made the
                      communication;

               h.     the date and place of the communication; and

               i.     the general subject matter of the communication.

       4.      These interrogatories cover the period from June 1, 2017 to the present.

       5.      These interrogatories are continuing. If you receive or otherwise become aware

of information responsive to any interrogatory after you have served your answers, you must

promptly supplement your answers with that information as required by Rule 26(e) of the FRCP.


                                               -3-
         Case 1:18-cv-07978-ALC Document 32-3 Filed 05/15/19 Page 5 of 7



                                          Interrogatories

       Interrogatory No. 1: Identify all persons, including all persons associated with either

FRBNY, the Board, Accuity, or CTDoB, who have, claim to have, or who you believe may have

knowledge or information concerning any fact either stated in the pleadings, motions, and other

papers filed in this Action or otherwise concerning this Action.

       Interrogatory No. 2: Describe in detail the nature and substance of the knowledge that

you believe the person(s) identified in response to Interrogatory No. 1 may have.

       Interrogatory No. 3: Identify all persons with whom FRBNY has communicated

regarding the possibility of TNB’s opening a Master Account, including but not limited to

internal FRBNY communications and communications with the Board, Accuity, and CTDoB.

       Interrogatory No. 4: Identify all persons involved in the purportedly “ongoing” review

of TNB’s application for a Master Account with FRBNY, as described in the Motion to Dismiss

Brief and Reply and the Amicus Brief.

       Interrogatory No. 5: Identify all persons whose approval is required for TNB to be

granted a Master Account with FRBNY.

       Interrogatory No. 6: Identify all persons involved in the preparation, planning, drafting,

approval, or publication of the ANPR.

       Interrogatory No. 7: Identify all email addresses owned, used, accessed by, or available

to the person(s) identified in response to any of these interrogatories.

       Interrogatory No. 8: Identify all persons who you believe may have documents

concerning the Action or TNB’s actual or potential application for a Master Account.

       Interrogatory No. 9: Identify all communications between any Governor of the Board

and any FRBNY employee concerning TNB.




                                                -4-
       Case 1:18-cv-07978-ALC Document 32-3 Filed 05/15/19 Page 6 of 7



Dated: New York, New York                 DEWEY PEGNO & KRAMARSKY LLP
       May 2, 2019

                                          ___
                                          Thomas E.L. Dewey
                                          David S. Pegno
                                          Anders W. Pauley
                                          777 Third Avenue – 37th Floor
                                          New York, New York 10017
                                          Tel. (212) 943-9000
                                          Fax (212) 943-4325
                                          tdewey@dpklaw.com
                                          dpegno@dpklaw.com
                                          apauley@dpklaw.com

                                          Attorneys for Plaintiff TNB USA Inc.




                                    -5-
        Case 1:18-cv-07978-ALC Document 32-3 Filed 05/15/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I, THOMAS E.L. DEWEY, certify that on May 2, 2019 I served the foregoing by U.S.

and electronic mail on the following:

       Michele Kalstein
       Michael M. Brennan
       Federal Reserve Bank of New York
       33 Liberty Street
       New York, New York 10045
       E-mail: michele.kalstein@ny.frb.org

       Attorneys for Defendant
       Federal Reserve Bank of New York


                                                       ______________________________
                                                              Thomas E.L. Dewey




                                             -6-
